Citation Nr: 0609664	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as atherosclerotic heart disease with diastolic 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from August 1961 to 
August 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 and later rating 
decision by the Department of Veterans Affairs (VA) Chicago, 
Illinois Regional Office (RO), which denied the veteran 
entitlement to service connection for a heart disorder. 

In January 2005, the veteran appeared at the RO and presented 
testimony in support of his claim at a video-conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file.

This case was previously before the Board and in May 2005 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review. 


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
heart disease is related to service.


CONCLUSION OF LAW

Heart disorder, claimed as atherosclerotic heart disease with 
diastolic hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the August 2004 and May 2005 VCAA letters 
summarized the evidence needed to substantiate the claims and 
VA's duty to assist.   They also specified the evidence the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical records.   
In this way, the VCAA letters clearly satisfy the first three 
"elements" of the notice requirement.  In addition, the May 
2005 letter specifically advised the veteran that if he had 
any evidence in his possession that pertained to his claims 
he should to send it to VA.  This satisfies the fourth 
"element". 

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.       

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decisions in April 1999.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in these type situations VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), indicating that timing errors such 
as this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

In the particular case at hand, the RO readjudicated the 
claim and sent the veteran a supplemental statement of the 
case (SSOC) in December 2005, following the VCAA notice 
compliance actions in August 2004 and May 2005.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the Claim

In hearing testimony and other statements on file the veteran 
argues that his current heart disorder had its onset in 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war or during peacetime after December 31, 
1946 and heart disease to include hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease will be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
Here, the veteran's service medical records, to include the 
veteran's July 1964 medical examination for service 
separation, are negative for complaints and/or findings 
referable to the veteran's heart.  The veteran's blood 
pressure was noted as 120/60 on his medical examination for 
separation in July 1964.

Post service, there is no showing of any heart disease to 
include hypertension within the one-year period immediately 
following the veteran's discharge from service in August 
1964.  

The evidence does show that while receiving medical treatment 
for a bleeding ulcer in July 1968, the veteran was noted to 
have an abnormal electrocardiogram (EKG) suggesting some 
abnormality of myocardial conduction. However subsequent 
EKG's showed no evidence of change and it was thought by his 
physicians that his EKG was without clinical significance.  
In September 1981 the veteran was hospitalized at a private 
medical facility.  He was found to have severe coronary 
artery disease and congestive heart failure and underwent a 
coronary artery bypass graft.  When examined by VA in March 
1999, atherosclerotic heart disease manifest by prior 
myocardial infarction and angina pectoris and diastolic 
hypertension were diagnosed.

The first manifestation of heart disease in 1981, 
approximately 17 years subsequent to service is too remote in 
time from service to support the veteran's claim that it is 
service related absent competent (medical) evidence to the 
contrary.

The Board acknowledges the veteran's contentions that his 
current heart disorder is related to service. The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition. See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In support of his claim, the veteran points to a statement 
from his private physician in June 1999 that expressed a 
belief that the veteran "has progressive atherosclerotic 
heart disease in the early 1960's as well"  This physician, 
however, expresses no rationale for his belief nor does he 
provide clinical evidence to support it.  His opinion, 
although doubtless sincerely rendered, is for that reason not 
accorded great weight by the Board.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion is inadequate 
when it is unsupported by clinical evidence).

VA medical opinion of record fails to attribute the veteran's 
existing heart disease to service.  Examination of the 
veteran in September 2005, resulted in a diagnostic 
impression of atherosclerotic heart disease, which the 
examiner stated was, as far as can be determined, manifested 
clinically no earlier than 1967, some three years following 
the veteran's service separation.  

While "diastolic hypertension apparently diagnosed in 1965" 
was also listed as a diagnostic impression.  There is no 
evidence in the contemporaneous medical evidence of 
hypertension being diagnosed in the first post service year 
or for many years thereafter.  The examiner's comment 
suggesting hypertension was diagnosed in 1965 as well as, for 
that matter, his comment as to the onset of the veteran's 
atherosclerotic heart disease, is unsupported by the 
objective evidence and appears to be based on history 
provided by the veteran in conjunction with the examination.  
Here we observe that, an examiner's opinion must be supported 
by clinical evidence and not merely general conclusions based 
on a history furnished by the veteran. Black v. Brown, 5 Vet. 
App. 177, 180 (1993). Consequently, the VA examiner's 
supposition is no better than the facts alleged by the 
veteran, and may be accorded little weight with regard to the 
etiology of the veteran's current disability. See also 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board finds 
that the examiner comment as to the onset of the veteran's 
hypertension is not competent medical evidence of presumptive 
incurrence of this disorder in service.
    
In the absence of a showing of a nexus between the veteran 
existing heart disease and the veteran's service, a 
preponderance of the evidence is against the veteran's claim 
for service connection.  Accordingly, the appeal must be 
denied.  In reaching this decision the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
fir service connection, such statue is not for application in 
this case.




ORDER

Service connection for a heart disorder, claimed as 
atherosclerotic heart disease with diastolic hypertension is 
denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


